DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The continuation data listed in Paragraph 1 of the specification for Application No. 16/263,064, filed January 31, 2019, should be updated, as Application No. 16/263,064 is now U.S. Patent No. 10,918,729.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wroblesky et al. (US 2016/0046832) in view of Leonard et al. (US 2010/0228358).
Regarding claims 1 and 5-6:  Wroblesky et al. (US ‘832) discloses implantable materials [abstract; 0005], wherein Formulation 1 [0135-0139] was prepared by mixing a composition comprising 10% gelatin, 59% water and 31% PGS (poly(glycerol sebacate) [0053]) [0135-0139].  Wroblesky et al. (US ‘832) discloses the implantable material is used for orthopedics [0005, 0134].
Wroblesky et al. (US ‘832) does not specifically disclose filling a bone defect with the implantable material.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have filled a bone defect based on the invention of Wroblesky et al. (US ‘832), and would have been motivated to do so since Wroblesky et al. (US ‘832) suggests the implantable material is used for orthopedics [0005].
Wroblesky et al. (US ‘832) does not specifically disclose gelatin or poly(glycerol sebacate) microparticles.  However, Leonard et al. (US ‘358) discloses bone cement compositions containing hydrophilic flexible solid particles of gelatin and/or poly(glycerol sebacate) [abstract; 0038], wherein the hydrophilic flexible solid particles have particle diameters of 50-1,000 µm [0041].  Wroblesky et al. (US ‘832) and Leonard et al. (US ‘358) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of implantable materials containing gelatin and/or poly(glycerol sebacate).  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined gelatin and/or poly(glycerol sebacate) microparticles, as taught by Leonard et al. (US ‘358) in the invention of Wroblesky et al. (US ‘832), and would have been motivated to do so since Leonard et al. (US ‘358) suggests gelatin and/or poly(glycerol sebacate) microparticles affords flexible composite materials [0026, 0038].
Additionally, a change of size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) [see MPEP 2144.04].  See also, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) [see MPEP 2144.04].
Regarding claim 2:  Wroblesky et al. (US ‘832) discloses the composition can contain bone morphogenic proteins [0095].
Wroblesky et al. (US ‘832) does not specifically disclose Formulation 1 containing bone morphogenic proteins.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included bone morphogenic proteins based on the invention of Wroblesky et al. (US ‘832), and would have been motivated to do so since Wroblesky et al. (US ‘832) suggests that the composition can contain bone morphogenic proteins [0095].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claim 3:  Wroblesky et al. (US ‘832) discloses the composition can contain a polysaccharide [0097].
Wroblesky et al. (US ‘832) does not specifically disclose Formulation 1 containing a polysaccharide.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included a polysaccharide based on the invention of Wroblesky et al. (US ‘832), and would have been motivated to do so since Wroblesky et al. (US ‘832) suggests that the composition can contain a polysaccharide [0097].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claim 41:  Wroblesky et al. (US ‘832) discloses crosslinked poly(glycerol sebacate) [0081].
Regarding claim 7:  Wroblesky et al. (US ‘832) discloses coating a woven textile with the composition (i.e. forming a sheet) [0119].

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wroblesky et al. (US 2016/0046832) in view of Leonard et al. (US 2010/0228358).
Regarding claim 8:  Wroblesky et al. (US ‘832) discloses implantable materials [abstract; 0005], wherein Formulation 1 [0135-0139] contains 10% gelatin, 59% water and 31% PGS (poly(glycerol sebacate) [0053]) [0135-0139].  Wroblesky et al. (US ‘832) discloses the implantable material is used for orthopedics [0005, 0134].
Wroblesky et al. (US ‘832) does not specifically disclose gelatin or poly(glycerol sebacate) microparticles.  However, Leonard et al. (US ‘358) discloses bone cement compositions containing hydrophilic flexible solid particles of gelatin and/or poly(glycerol sebacate) [abstract; 0038], wherein the hydrophilic flexible solid particles have particle diameters of 50-1,000 µm [0041].  Wroblesky et al. (US ‘832) and Leonard et al. (US ‘358) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of implantable materials containing gelatin and/or poly(glycerol sebacate).  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined gelatin and/or poly(glycerol sebacate) microparticles, as taught by Leonard et al. (US ‘358) in the invention of Wroblesky et al. (US ‘832), and would have been motivated to do so since Leonard et al. (US ‘358) suggests gelatin and/or poly(glycerol sebacate) microparticles affords flexible composite materials [0026, 0038].
Additionally, a change of size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) [see MPEP 2144.04].  See also, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) [see MPEP 2144.04].
Regarding claim 9:  Wroblesky et al. (US ‘832) discloses the composition can contain bone morphogenic proteins [0095].
Wroblesky et al. (US ‘832) does not specifically disclose Formulation 1 containing bone morphogenic proteins.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included bone morphogenic proteins based on the invention of Wroblesky et al. (US ‘832), and would have been motivated to do so since Wroblesky et al. (US ‘832) suggests that the composition can contain bone morphogenic proteins [0095].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claim 10:  Wroblesky et al. (US ‘832) discloses the composition can contain a polysaccharide [0097].
Wroblesky et al. (US ‘832) does not specifically disclose Formulation 1 containing a polysaccharide.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included a polysaccharide based on the invention of Wroblesky et al. (US ‘832), and would have been motivated to do so since Wroblesky et al. (US ‘832) suggests that the composition can contain a polysaccharide [0097].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claim 11:  Wroblesky et al. (US ‘832) discloses crosslinked poly(glycerol sebacate) [0081].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-8 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,918,729. Although the claims at issue are not identical, they are not patentably distinct from each other because the bone filling composite and method of treating a bony defect of U.S. Patent No. 10,918,729 anticipates the instant claimed bone filling composite and method of treating a bony defect.

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767